Citation Nr: 0124942	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-03 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Determination of evaluation for post traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, and veteran's daughter


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board finds that this issue arises from the initial grant 
of service connection.
The RO denied entitlement to service connection for PTSD in a 
rating decision dated in June 1990.  The veteran appealed 
this denial to the Board of Veterans' Appeals (Board) which, 
in August 1994, granted the veteran's claim.  By an October 
1995 rating decision, the RO effectuated this decision, 
assigning a 50 percent evaluation effective from March 21, 
1989 to August 3, 1989.  The RO granted a 100 percent 
evaluation under 38 C.F.R. § 4.29 from August 4 through 31, 
1989.  The 50 percent evaluation was resumed effective from 
September 1, 1989.  The veteran submitted a timely 
substantive appeal in the same month.  

The issue of determination of evaluation of PTSD, is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The veteran is not prejudiced by 
the naming of this issue as the Board has not dismissed any 
issue.  Before the Board may execute a staged rating of the 
veteran's disability, it must be determined that there is no 
prejudice to the veteran to do so without remand to the RO 
for that purpose.  See Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria have been 
provided, the Board finds no prejudice to the veteran in 
considering the issue as entitlement to higher evaluation on 
appeal from the initial grant of service connection.  

The Board notes that the veteran submitted a claim for 
entitlement to a total rating based on individual 
unemployability (TDIU) in June 2000.  The RO denied this 
claim by a rating decision dated in September 2000.  Notice 
of this decision was sent to the veteran by letter dated 
September 11, 2000.  The veteran's representative submitted 
argument supporting the claim for entitlement to TDIU on 
October 2, 2001.  The Board notes that this document was 
received beyond the one-year period allowed by the 
regulations.  See 38 U.S.C.A. § 5107 (West 1999 & Supp. 
2000); 38 C.F.R. § 20.302 (2001).  It is therefore not a 
timely notice of disagreement to the June 2000 rating 
decision.  However, for reasons which shall become clear in 
the decision below, any such claim for TDIU is rendered moot.


FINDING OF FACT

The veteran's PTSD is manifest primarily by severe recurring 
nightmares, flashbacks, and intrusive memories; insomnia and 
poor concentration; detachment from others; inability to 
experience joy or affection for family; poor impulse control; 
suicidal ideations; and secondary major depression; the 
veteran's PTSD is productive of total occupational and social 
impairment.
 

CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 
& Supp. 2001); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, 
4.132, Diagnostic Code 9411 (1989 & 2001); See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001), became law during the pendency of this 
appeal.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, given the 
outcome as set forth below, the Board finds that all records 
of probative value pertaining to the veteran's PTSD have been 
obtained by VA.  The duty to notify and to assist, as 
mandated by Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West Supp. 2001), 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), has been 
satisfied.  

Moreover, the Board notes that the veteran requested a 
hearing before a member of the Board sitting in Washington, 
D.C. in January 1999 and the record does not reflect that he 
has withdrawn this request.  However, in the circumstances of 
this case, where there is the full grant of benefits sought, 
a remand for a hearing would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, there is no 
need for the Board to remand the case to the RO for 
readjudication pursuant to Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection for PTSD was originally granted by an 
October 1995 rating decision, predicated on a Board decision 
dated in August 1994.  The evidence then of record included, 
in pertinent part, service medical and personnel records 
showing service with the 758th Supply and Service Company in 
the South Republic of Vietnam from May 1967 to May 1968, a 
January 1988 private medical statement showing treatment from 
1974 to December 1987, VA hospital records dated from 
February to March 1989 and in August 1989, and a VA 
examination dated in April 1990.  The RO assigned a 50 
percent evaluation effective March 21, 1989, which was the 
day the veteran's claim for service connection for PTSD was 
received.  A 100 percent evaluation was awarded a temporary 
total evaluation under 38 C.F.R. § 4.29 effective from August 
4 through August 31, 1989.  The 50 percent evaluation was 
resumed, effective September 1, 1989.  The veteran appealed 
this decision, contending that his PTSD was worse than 
evaluated and precluded him from obtaining and maintaining 
employment.

Since the veteran appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this regard, the Board 
has continued to phrase the issue on appeal the same way as 
it finds that the naming of this issue does not prejudice the 
veteran.  Here, the Board has considered whether staged 
ratings should be assigned, but finds that the veteran's 
condition has not significantly changed and a uniform rating 
is appropriate in this case.  

The January 1988 private medical statement indicates the 
veteran was treated monthly with individual therapy and 
pharmacotherapy from April 1974 to December 1987 for severe 
anxiety depression with symptoms of insomnia, suicidal ideas, 
tremor, and bad mood.  VA hospital discharge summaries from 
March and August 1989 reflect diagnoses of recurrent major 
depression with psychotic features, suicidal ideation and 
PTSD with symptoms such as sadness, insomnia, anorexia, 
anhedonia, and desire not to live.  He was observed to have 
active hallucinations, to express ideas of self-harm, and to 
exhibit poor judgment.  He was treated with prescribed 
medication and discharged.  

The April 1990 VA examination report reveals additional 
symptoms of anxiety, aggressive desires against his family, 
fear of harming himself or others, restlessness, isolation, 
having no tolerance for things that remind him of his war 
experiences, and a sense of failure.  The examiner observed 
that the veteran was carelessly dressed and groomed, and 
hypoactive with a sad facial expression.  Although he was 
oriented to person, place, and time, he avoided direct eye-
to-eye contact and displayed a depressed mood.  His responses 
were relevant and coherent, with thought content describing 
feelings of sadness, restlessness, and helplessness.  He 
expressed death wishes without actual plan and discussed 
memories of Vietnam.  He exhibited no delusions or 
hallucinations.  Memory was found to be fairly preserved; 
intellectual functioning, average; judgment, poor; and 
insight, very poor.  The diagnoses included dysthymic 
disorder with episodes of major depression and PTSD features 
with borderline personality disorder features.  

At a December 1996 VA examination, the veteran was found to 
present as alert, spontaneous, and casually dressed but 
clean.  His conversation was well organized and he exhibited 
no thought or perceptive disorder.  He was well oriented, 
sensorium was clear, and no overt depressive signs or 
suicidal ruminations were found.  Memory was preserved, and 
judgment was not impaired.  It was noted that the veteran had 
been unemployed since 1985.  The examiner diagnosed PTSD by 
history and record, and assigned a Global Assessment of 
Functioning (GAF) score of 80.  

In August 1998, the veteran was found to present as clean, 
and adequately dressed and groomed.  He was alert and 
oriented, but mood was depressed and affect, constricted.  
Attention, memory, and concentration were good and speech was 
clear and coherent.  There were no suicidal or homicidal 
ideations, or hallucinations.  The examiner noted the 
veteran's insight and judgment were fair, and that he 
exhibited good impulse control.  Concerning his employment 
history, the veteran reported he used to own his own 
business, a dairy/cattle farm, but that he had to get rid of 
it. And that he had been unemployed since 1987.  The veteran 
reported that he was living with his common-law wife and her 
son, and that he received benefits from Social Security.  The 
diagnoses included PTSD with depressive features and alcohol 
dependence in alleged remission.  A GAF score of 60 was 
assigned.  

In contrast, the February 1997 and September 1998 social and 
industrial surveys reflect bizarre, aggressive behavior 
characterized by inability to perform work, tendency to get 
upset easily, nightmares, refusal to seek medical treatment, 
withdrawal, violent behavior, screaming at night, and 
insomnia.  In the February 1997 survey, the veteran's wife 
stated that she married the veteran before he went into 
active service and that prior to his active military duty he 
was a loving husband, communicative, and had good 
relationships with both their families.  After his discharge 
from active service, he was very changed, and his condition 
deteriorated over the years culminating in his inability to 
manage the family farm.  He would on occasion leave for 
several days and a time and wander through the city as a 
homeless person with no memory of who he was, where he lived 
or his family lived.  At night, he began yelling and talked 
about his war experiences.  He was violent and tried to choke 
her on several occasions.  After he attacked her with a 
knife, she sought protection under the law and they were 
separated.  At the time of the interview, they had been 
separated for seven years.  It was reported that the veteran 
lived with his mother, who testified that while he is 
tranquil in her home, provided help around the house, and 
accompanied her to the doctor, he got upset easily and had 
nightmares related to his war experiences.  Two other 
witnesses-the veteran's sister-in-law and his son-confirmed 
elements of the wife's testimony, adding that he does not 
visit family much, that the whole family was affected by the 
veteran's condition.  The veteran's neighbor stated that he 
did not believe the veteran could work.  

In September 1998, the investigator reported that the 
veteran's main complaints were chronic insomnia, frequent 
nightmares, and inability to tolerate noises and crowded 
places.  He stated he feels anxious and has poor control over 
his aggressive impulses.  He stated he lived with his common-
law wife, who managed his financial affairs and described his 
daily activities to involve staying home most of the time, 
watching television and listening to music, conversing with 
his neighbors and playing with the grandchildren.  His 
nephew, who was also his neighbor, and other neighbors 
reported that the veteran was strange and acted bizarrely.  
They stated he worked on his car or paced the yard at two and 
three o'clock in the morning and that he screamed in the 
night.  Although he conversed with them and visited his 
mother, they stated that he mainly stayed at home and within 
his neighborhood.  Concerning his industrial history, these 
reports show that the veteran completed 12th grade prior to 
entry into active service and worked in an industrial field 
and on his father's farm.  After discharge, he worked as a 
truck driver and performed some odd jobs.  In or around 1972 
he took over his father-in-law's dairy farm and managed it 
for six years.  He has been unemployed since approximately 
1985 or 1987.

Also of record are the transcripts of a hearing before a 
member of the Board held in September 1993; before hearing 
officers sitting at the local RO in March 1991, June 1998, 
and September 1999; the veteran's written statements; and 
statements proffered by his witnesses.  In aggregate, these 
documents reflect that the veteran was much changed by his 
war experiences, from essentially a peaceful, sensible, 
friendly, well-mannered and balanced individual to a 
aggressive, neurotic, destructive, and violent person who 
remains isolated from even his family.  The veteran's 
statements and testimony describe his symptoms, including 
frequent flashbacks and nightmares, intrusive memories, 
insomnia and feelings of isolation, helplessness, and 
failure. 

In December 2000 and October 2001, the Board received 
evidence not previously reviewed by RO.  The veteran waived 
RO consideration of this evidence.  This evidence includes 
Social Security Administration (SSA) records, including a May 
1988 medical evaluation report, and a July 2001 statement 
from the veteran's treating VA physician. 

The May 1988 SSA examination reflects complaints of 
depression, self-hatred and anger.  He reported he felt 
constantly upset, restless, in conflict with everyone, even 
with himself, and that he had no interest in current affairs 
and no social contacts.  The veteran's wife described his 
symptoms, including marked anxiety, tendency toward 
isolation, easy irritability, restlessness, and deep 
depression during which he expresses suicidal thoughts.  The 
wife stated the veteran remained withdrawn most of the time, 
cried frequently, lost his appetite, and stayed awake at 
night, wandering throughout the house.  The examiner 
observed the veteran to exhibit marked psychomotor 
retardation.  He presented as anxious and tense, avoided 
visual contact, and was poorly accessible although he tried 
to cooperate during the interview.  His affect was observed 
to be deeply depressive.  The examiner noted that the 
veteran was a markedly insecure individual, with ideas of 
insufficiency, pessimistic, with a sensation of impotence to 
deal with common daily problems.  His progress of thought 
was observed to be slow and maintaining attention was 
difficult.  The veteran spoke in monosyllables, hesitatingly 
and without spontaneity, taking longer than reasonable to 
answer and exhibiting difficulty concentrating, and 
formulating and elaborating ideas.  There was evidence of 
defensive blocking, but no circumstantiality, perseverance, 
confabulation or disorganization in associations.  The 
examiner further noted that the veteran expressed 
ruminations of suicide, but there was no evidence of 
homicidal ideations, ideas of reference, delusional 
thinking, expansive ideas or megalomaniac thoughts, 
perceptive disturbances or personality deterioration.  He 
was oriented to time, place, and person, and was functioning 
with an average intellect.  Capacity for judgment was 
slightly impaired, and there was no insight into his mental 
condition.  The diagnosis was major depression, single 
episode, with melancholia, and recommended that a mature, 
responsible person be appointed to manage the veteran's 
funds.  The examiner further observed the veteran to be 
markedly dependent on his wife and opined that he had 
difficulty in establishing interpersonal relationships.

It is noted that the history as reported in the May 1988 
evaluation appears to have been reported by the veteran and 
his wife, and that the examiner made conclusions without 
benefit of review of the entire record.  Other records 
provided by SSA, including a medical statement and memorandum 
dated in August 1988, and are summarized by the memorandum.  
The medical statement references the veteran's hospital 
admissions for his mental condition.  The memorandum gives a 
review of the medical evidence SSA considered in arriving at 
its decision, including the veteran's previous 
hospitalizations for his mental condition.  The Board notes 
that SSA determined that the veteran was unable to work 
solely due to his neuropsychiatric disorder.  

In a July 2001 statement, the veteran's VA examiner reported 
that the veteran had been treated in the clinic for many 
years for PTSD related to Vietnam experiences.  He stated 
that the veteran avoided thinking of issues that may trigger 
memories of the war, but that during the course of treatment 
he experienced intrusive distressing recalls and nightmares 
of war traumatic experiences.  He was detached from others 
and unable to experience joy, or affection toward family.  He 
was always anxious and worried, and was easily startled and 
irritable and with poor control of impulses.  Sleep problems 
and poor concentration were noted.  It was also noted that 
the veteran suffers from secondary Major Depression.  The 
examiner opined that the veteran was not considered able to 
engage in any gainful activity and that his social, family 
and occupational functioning was severely impaired. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

On and before November 6, 1996, the rating schedule directed 
that a 50 percent disability evaluation was warranted for 
PTSD when there was considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationships with people and that his reliability, 
flexibility, and efficiency levels were so reduced by reason 
of his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people were severely impaired 
and the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised rating schedule, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to veteran should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) (citing Fugere 
v. Derwinski, 1 Vet. App. 103, 109 (1990)); see also Karnas, 
supra.  As the veteran filed his claim of entitlement to 
service connection for PTSD in March 1989, the Board will 
consider both the old and revised criteria in evaluation the 
claim.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 51-60 is 
described as moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61-70 is described as mild (e.g. depressed mood 
and mild insomnia) or having some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household) but generally functioning 
pretty well and having some meaningful interpersonal 
relationships.  A GAF score of 71-80 is described as 
manifested by transient and expectable reactions to 
psychosocial stressors, if symptoms are present (e.g. 
difficulty concentrating after a family argument) and no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon consideration of the evidence, the Board finds, 
resolving doubt in the veteran's favor, that his service-
connected PTSD meets the criteria for a 100 percent 
evaluation during all periods of time under consideration.

The Board acknowledges that the record presents some 
ambiguity.  A January 1988 private medical statement, 1989 VA 
hospital reports, and an April 1990 VA examination revealed 
treatment for suicide ideation, hallucinations, anxiety, 
insomnia, isolation, anger, and PTSD symptoms.  However, VA 
examiners, in December 1996 and August 1998 examinations 
found few symptoms and assigned relatively high GAF scores of 
80 and 60.  Nevertheless, symptoms and evaluations of record 
in contemporaneous field surveys and SSA evaluations in 1997 
and 1998 revealed a mixed disability picture with symptoms of 
PTSD and major depression to include bizarre behavior, 
insomnia and nightmares related to Vietnam, poor impulse 
control and aggression, social isolation.  All witnesses 
indicated that the veteran did not appear able to work.

The May 1998 SSA evaluation supports the 1997 and 1998 field 
survey reports, which revealed findings that the veteran was 
a markedly insecure individual, with ideas of insufficiency, 
pessimistic, with a sensation of impotence to deal with 
common daily problems, exhibiting marked psychomotor 
retardation, anxiousness, deeply depressive affect, slow 
progress of thought, difficulty in attention and 
concentration, and suicide ideation with little insight into 
problems.   Moreover, the July 2001 statement appears to 
render any distinction between PTSD and depression 
immaterial.  In her statement, the veteran's VA examiner 
indicated that the veteran had been treated for several years 
for PTSD and that he also suffered secondary Major 
Depression.  Because the balance of the statement addresses 
solely the symptomatology associated with the veteran's 
service-connected PTSD, this statement can be construed as an 
opinion establishing a secondary etiological relationship 
between the veteran's depression and his service-connected 
PTSD.  The Board therefore finds that the diagnosed major 
depression is secondary to the service-connected PTSD and is 
hence part of the service-connected disability.

But even if this were not the case, the Board is precluded in 
the present case from differentiating between the 
symptomatology attributable to any nonservice-connected 
depression and that attributable to his service-connected 
PTSD in the absence of medical evidence making such a 
distinction.  The treating physicians and examiners have not 
differentiated what symptoms might be attributed to the 
service-connected PTSD as separate from the depression.  
Rather, the veteran's reported symptomatology has remained 
consistent, involving, inter alia, insomnia, nightmares, 
flashbacks, and intrusive memories coupled with feelings of 
sadness, hopelessness, failure, withdrawal, isolation, 
suicidal ideation, and inability to control aggression.  
Thus, the Board will consider all psychiatric symptoms as 
part and parcel of the service-connected PTSD for the 
purposes of evaluating the veteran's impairment.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the Board finds that the medical evidence 
establishes a disability picture predominantly characterized 
by severe recurring nightmares, flashbacks, and intrusive 
memories; insomnia and poor concentration; detachment from 
others; inability to experience joy or affection for family; 
poor impulse control; suicidal ideation; and secondary major 
depression.  Moreover, the medical evidence establishes that 
the service-connected PTSD rendered the veteran demonstrably 
unable to obtain or retain employment, and was productive of 
total occupational and social impairment beginning in 
September 1987, when the SSA determined the veteran was first 
unemployable, supported by private and VA medical records 
from 1988-1990, and continuing to the present as evidenced by 
a VA examiner in a July 2001 statement.

The Board notes that in a factual scenario involving the 
application of 38 C.F.R. § 4.132, Diagnostic Code 9411 prior 
to the November 1996 revision, the Court held that the Board 
should determine whether the veteran's PTSD disability meets 
any one of the three independent criteria required for a 100 
percent PTSD rating.  If the Board determines that one of the 
criteria is met, it shall award a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  In the instant 
case, the Board notes that the veteran's employment history 
indicates that he has not worked since 1985 and that the 
evidence reveals that except for family contact, the veteran 
is virtually isolated from social contact with others.  
Accordingly, after reviewing the evidence of record in light 
of the applicable regulations, the Board finds that an 
evaluation of 100 percent for the veteran's PTSD, under both 
the old and new criteria, is warranted.


ORDER

A total schedular evaluation of 100 percent is granted for 
PTSD, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

